Kilgore, J.
(after stating the facts.) We have carefully examined the briefs of counsel, and the record and *250pleadings in this case, and have reached the conclusion that there is no reversible error in the record, so far as the law applicable to the case is concerned. Owing to the great pressure of other business, we cannot at this time review the various errors assigned, and state specifically the reasons for such holding. We are, however, of the opinion that the judgment is excessive. The evidence does not show a serious injury, and, while the evidence is conflicting as to whether it is permanent or not, yet it seems clearly established that the appellee had so far recovered at the time of the trial that the injury would not seriously interfere with his earning a living. However, he has suffered greatly, and sustained loss of time and substantial injury, for which he ought to recover. We think that $5,000, under all the circumstances, is excessive; and, if the appellee will enter of record a remittitur within 10 days of $1,500 of che verdict which has been recovered, the judgment will be affirmed for $3,500; otherwise, the judgment will be reversed, and the case remanded.
Springer, C. J., concurs. Clayton, J., did not participate in the hearing of this case.